Martin J.,

delivered the opinion of the court.
Bayon having obtained from the city council the allowance of a claim, the mayor refused the warrant on the treasury, without which, payment could not be obtained. Application was made to the court of the first district, for a mandamus to the mayor. This was refused, and a rule has issued to the judge, to show cause why a mandamus should not be granted, for refusing to comply with the applicant’s request,
The judge has shown cause, that the applicant’s legal remedy is not that which he seeks. It appears to us, that , ii. • i* i«i . i, .. the only legitimate mode m which one can revise tne decision of an inferior court, is by appeal.
It is, therefore, ordered, that the rule be discharged with costs.